77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James C. MARTIN, Plaintiff-Appellant,v.THE PANTRY, INCORPORATED, Defendant-Appellee.
No. 95-2792.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1996.Decided Feb. 26, 1996.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.   Graham C. Mullen, District Judge.  (CA-93-319-3-MU)
James C. Martin, Appellant Pro Se.  Randel Eugene Phillips, Karin Marie McGinnis, MOORE & VAN ALLEN, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting Defendant's motion for summary judgment on Appellant's Age Discrimination in Employment claim.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Martin v. Pantry Incorporated, No. CA-93-319-3-MU (W.D.N.C. Aug. 18, 1995).   We deny Defendant's motion to strike and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED